Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-8 are pending.
Action on merits of claims 1-8 as follows.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 19th, 2021 has been considered by the examiner.

Drawings
The drawings filed on 06/29/2021 are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 2013/0193577, hereinafter as Tseng ‘577) in view of Lai (US 2013/0078800, hereinafter as Lai ‘800) and further in view of Li (CN 108257917, hereinafter as Li ‘917).
Regarding Claim 1, Tseng ‘577 teaches a method for manufacturing a semiconductor device, comprising: 
providing a substrate (Fig. 2, (100); [0021]); 
sforming a gate electrode (Fig. 2, (116); [0023]) over the substrate; 
forming a source region and a drain region (Fig. 2, (130); [0025]) in the substrate; 
depositing an isolating layer (Fig. 2, (138); [0024]) over the substrate; 
forming a plurality of contact holes (Fig. 5, (140); [0021]) in the isolating layer to expose 10the source region, and the drain region; 
forming a plurality of metal contacts (Fig. 5, (168); [0028]) in the source region, and the drain region; 
depositing a contact liner (Fig. 5, (162); [0024]) in the contact holes; and 
depositing a conductive material (Fig. 5, (180); [0024]) in the contact holes, wherein the 15conductive material is surrounded by the contact liner (see Fig. 9).  
Thus, Tseng ‘577 is shown to teach all the features of the claim with the exception of explicitly the features: “depositing an isolating layer over the gate electrode; forming a plurality of contact holes in the isolating layer to expose 10the gate electrode; forming the metal contacts in the gate electrode”.
However, Lai ‘800 teaches depositing an isolating layer (Fig. 8, (122); [0027]) over the gate electrode (104; [0015]); forming a plurality of contact holes (124; [0028]) in the isolating layer (122) to expose 10the gate electrode; forming the metal contacts (114; [0019]) in the gate electrode (104).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Tseng ‘577 by depositing an isolating layer over the gate electrode; forming a plurality of contact holes in the isolating layer to expose 10the gate electrode; forming the metal contacts in the gate electrode in order to improve the ohmic contact between the contact plugs and the gate electrode (see para. [0005]) as suggested by Lai ‘800.
Thus, Tseng ‘577 and Lai ‘800 are shown to teach all the features of the claim with the exception of explicitly the limitation: “the 15conductive material is surrounded by the contact liner on the gate electrode”.
However, Li ‘917 teaches the 15conductive material (Fig. 11, (850); pp. 18) is surrounded by the contact liner (800; pp. 18) on the gate electrode (510; pp. 10).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Tseng ‘577 in view of Lai ‘800 by having the 15conductive material is surrounded by the contact liner in order to improve the conductive material of the contact plug in the contact hole (see pp. 18), therefore improve the electrical performance of the semiconductor structure (see pp. 3) as suggested by Li ‘917.

    PNG
    media_image1.png
    413
    656
    media_image1.png
    Greyscale

                                                         Fig. 5 (Tseng ‘577)

Regarding Claim 2, Tseng ‘577 teaches depositing a metal layer (160; 0024) in the contact holes (140); 20performing a thermal process (RTA; [0024]) to make portions of the metal layer react with the substrate in the source region and the drain region to form metal contacts; and removing an unreacted metal layer.
Lai ‘800 teaches a thermal process (RTP; [0019]) to make portions of the metal layer (114; [0019]) react with the gate electrode (doped Si, 104; [0015]).

Regarding Claim 3, Tseng ‘577 teaches depositing the contact liner (Fig. 7, (162) over a top surface and on the sidewalls of the isolating layer (138) and top surfaces of the metal contacts (164); and performing an etching process (CMP; [0028]3) to remove a portion of the contact liner disposed over the top surfaces of the isolating layer (138).  
Furthermore, it has been held to be within the general skill of a worker in the art to select an etching process to remove a portion of the contact liner disposed over the metals contacts on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. (e.g. An anisotropic etching is then performed to remove the horizontal portions of the dielectric layer, leaving the vertical portions as contact spacers, see para. [0019] of Wang (US 2018/0308751)) as an evidence.

Regarding Claim 4, Li ‘917 teaches depositing an underlying dielectric layer (Fig. 4, (102); pp. 7) over the substrate and the gate electrode; performing a polishing process to expose the gate electrode; and depositing an overlying dielectric layer (103) over the underlying layer and the gate electrode (see Fig. 5).  
Furthermore, it has been held to be within the general skill of a worker in the art to select a polishing process on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. (e.g. a planarization process such as a Chemical Mechanical Polish (CMP) is performed to remove the excess portions of metallic material , capping layer , and metal layer over ILD , see para. [0032] of Wang (US 2018/0308751)) as an evidence.

Regarding Claim 5, Tseng ‘577 teaches depositing a barrier layer in the contact holes, wherein the barrier is layer is surrounded by the contact liner before the depositing of the conductive material (see para. [0025]).  Examiner considers the barrier (162) is double layers (e.g. Ti/TiN; [0025]).

Regarding Claim 6, Tseng ‘577 teaches depositing a gate dielectric (108; [0023]) over the substrate before the forming of the gate electrode (116; [0023]); and forming a gate spacer (124; [0021]) on sidewalls of the gate dielectric and the gate electrode.  

Regarding Claim 7, Tseng ‘577 teaches a plurality of isolating regions (106; [0021]) in the substrate (100) to define and electrically isolate an active area comprising the gate electrode, the source region, and the drain region (see Fig. 1).  

Regarding Claim 8, Tseng ‘577 teaches etching a plurality of trenches in the substrate; and filling the trenches with one or more dielectric materials (see Fig. 1).
Furthermore, it has been held to be within the general skill of a worker in the art to form isolating regions by etching a plurality of trenches in the substrate; and filling the trenches with one or more dielectric materials on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. (e.g. the trench isolation region is formed utilizing a conventional trench isolation process well known to those skilled in the art such as
etching and filling of the trench with a trench dielectric etc…, see para. [0068] of Yang (US 2009/0134470)) as an evidence.	

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Harrington, III (US 2017/0098609 A1)			
Chen et al. (US 2015/0263109 A1)
Lai et al. (US 2013/0078800 A1)		
Okubo (US 2011/0169105 A1)
Zhang et al. (US 2011/0104893 A1)		

8.	For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829